DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

**Examiner contacted applicant to submit a TD to overcome the double patenting rejection; however, no reply has been received at this time**

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 9-11, 14-16, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of prior U.S. Patent No. 10973048. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent 10973048 anticipate the claims of the instant application as shown in the table below.

Claim 1 of instant application
Claim 1 of Patent 10973048
A method performed by a base station in a wireless communication network for handling a data transmission from a user equipment, the method comprising: scheduling one or more physical resources for carrying an uplink data transmission from the user equipment over a channel, and one or more physical resources for carrying a feedback transmission for a downlink data transmission from the base station, over the same channel; and transmitting a single control message to the user equipment, wherein the control message indicates the one or more physical resources scheduled for carrying the uplink data transmission and wherein the control message further indicates the one or more physical resources scheduled for carrying the feedback transmission over the same channel; and reading feedback information received over the channel according to the scheduled feedback transmission, wherein: the feedback information is mapped to the one or more physical resources scheduled for carrying the feedback transmission; uplink data is rate matched around the one or more physical resources scheduled for carrying the feedback transmission; and
the uplink data of the uplink data transmission is not punctured with the feedback information over the same channel.
A method performed by a base station in a wireless communication network for handling a data transmission from a user equipment, the method comprising: scheduling one or more physical resources for carrying an uplink data transmission from the user equipment over a channel, and one or more physical resources for carrying a feedback transmission for a downlink data transmission from the base station, over the same channel; transmitting a single control message to the user equipment, wherein the control message indicates the one or more physical resources scheduled for carrying the uplink data transmission and the one or more physical resources scheduled for carrying the feedback transmission over the same channel; and reading feedback information received over the channel according to the scheduled feedback transmission, wherein: the feedback information is mapped to the one or more physical resources scheduled for carrying the feedback transmission; uplink data is rate matched around the one or more physical resources scheduled for carrying the feedback transmission; and the feedback information is not punctured with the uplink data of the uplink data transmission over the same channel.


	Appropriate correction required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419